        Case 1:20-cv-00632-AWI-SAB Document 39 Filed 04/22/21 Page 1 of 1



1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   KYLE J. KUBES,                                )   Case No.: 1:20-cv-00632-AWI-SAB (PC)
                                                   )
12                 Plaintiff,                      )
                                                   )   ORDER DISCHARGING WRIT OF HABEAS
13          v.                                         CORPUS AD TESTIFICANDUM AS TO INMATE
                                                   )   KYLE J. KUBES, CDCR #BJ-5487
14                                                 )
     CALIFORNIA CORRECTIONAL
                                                   )
     INSTITUTION,
15                                                 )
                                                   )
16                 Defendant.                      )
                                                   )
17                                                 )
18          A settlement conference in this matter commenced on April 22, 2021. Inmate Kyle J. Kubes,
19   CDCR #BJ-5487 is no longer needed by the Court as a participant in these proceedings, and the writ
20   of habeas corpus ad testificandum as to this inmate is HEREBY DISCHARGED.
21
22   IT IS SO ORDERED.
23
        Dated:    April 22, 2021                            /s/ Barbara   A. McAuliffe          _
24                                                     UNITED STATES MAGISTRATE JUDGE
25
26
27
28

                                                       1
